*907Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit in No. 622 granted. Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit in No. 758 granted limited to question 1 presented by the petition for the writ which reads as follows:
“1. Whether, under circumstances where an employer concededly is bargaining in good faith, in fact, and in fact fully recognizes the Union and its representative status, the employer is guilty of a refusal to bargain as a matter of law, because it sought, over Union objection, the Union’s agreement to identify itself with a name other than that prescribed in the Board’s certification.”
*908Reported below: 236 F. 2d 898.